Name: Commission Regulation (EEC) No 1124/87 of 23 April 1987 introducing a countervailing charge on aubergines originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 87 Official Journal of the European Communities No L 109/ 19 COMMISSION REGULATION (EEC) No 1124/87 of 23 April 1987 introducing a countervailing charge on aubergines originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1059/87 (3) introduced a countervailing charge on aubergines origina ­ ting in Israel ; Whereas for aubergines originating in Israel there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of aubergines originating in Israel can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1059/87 is hereby repealed. Article 2 This Regulation shall enter into force on 24 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 119, 8 . 5 . 1986, p . 46 . P) OJ No L 103, 15 . 4. 1987, p . 34.